Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-10, 13-23, 26, 29-31, 79-89 and 117 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 34-41, 43 and 78 under 35 USC 112, first paragraph, written description requirement is made moot by the cancellation of the instant claims.

The rejection of claims 1-8, 10, 13-21, 23, 26, 29-31, 79-86, 88 and 89 under 35 USC 112, first paragraph, written description requirement is withdrawn.

The rejection of claims 34-43 and 78 under 35 USC 112, first paragraph, scope of enablement, as set forth in paragraph #4 of the previous Office Action, is made moot by the cancellation of the instant claims. 
The rejection of claims 14-23, 26, 29-31 and 79-89 under 35 USC 112, first paragraph, scope of enablement, as set forth in paragraph #4 of the previous Office Action,  is withdrawn.

The rejection of claims 34-43 under 35 USC 112, first paragraph, scope of enablement, as set forth in paragraph #5 of the previous Office Action, is made moot by the cancellation of the instant claims. 

The rejection of claims 14-23, 29-31 and 79-88 under 35 USC 112, first paragraph, scope of enablement, as set forth in paragraph #5 of the previous Office Action,  is withdrawn.

The rejection of claim 43 under 35 USC 112, 4th paragraph, is made moot by the cancellation of the instant claim. 

The rejection of claims 10 and 23 under 35 USC 112, 4th paragraph, is withdrawn.

Claim Rejections - 35 USC §102
The rejection of claims 34-37, 39, 41 -43 and 78 under 35 U.S.C. 102(a)(1) over Liu et al. (Clin. Cancer Res., 2014) is made moot by the cancellation of the instant claims.

The rejection of claims 1-4, 6, 8-10, 13-17, 19, 21 -23, 26, 29, 79-82, 84 and 86-89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Clin. 
Cancer Res., 2014) is withdrawn.

Claim Rejections - 35 USC §103
The rejection of claims 34-43 and 78 under 35 U.S.C. 103 over Liu et al. (Clin. Cancer Res., 2014) as evidenced by Bundgaard is made moot by the cancellation of the instant claims.

The rejection of claims 1-10, 13-23, 26, 29-31 and 79-89 under 35 U.S.C. 103 over Liu et al. (Clin. Cancer Res., 2014) as evidenced by Bundgaard is maintained.
Applicant argues the results associated with the use of compounds wherein R5 is an alkenyl group would not have been expected by those of skill in the art.  According to applicant,  
    PNG
    media_image1.png
    129
    307
    media_image1.png
    Greyscale
 demonstrated the strongest effect in inhibiting the expression of prostate specific antigen (PSA) and 

    PNG
    media_image2.png
    121
    279
    media_image2.png
    Greyscale
was superior in inhibiting PSA expression as compared to niclosamide and compound 30.  Applicant’s argument was considered but not persuasive for the following reasons.
First, applicant’s argument of unexpected results does not commensurate in scope with the claimed invention.  
As recognized by MPEP §716.02(d), 
must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

Second, the skilled artisan in the pharmaceutical art would have a reasonable expectation of differences in the potency of the compounds as shown by applicant.  Determining the potency of the prodrugs of niclosamide would have been within the level of skill of the ordinary artisan and said determination is routinely done in the art.  Therefore, the fact that applicant shows compound 31 is more potent that niclosamide and compound #30 is not considered unexpected.

Third, applicant’s argument of unexpected results is not disclosed in the present application.  As noted by the court in In re Herr, 50 CCPA 705, 709 (1962), "when an advantage is not disclosed in appellant's application" he is "not in a favorable position to urge it as a basis for the allowance of claims".  
For these reason, the rejection of claims 1-10, 13-23, 26, 29-31 and 79-89 under 35 U.S.C. 103 over Liu et al. (Clin. Cancer Res., 2014) as evidenced by Bundgaard is maintained.

Claims 1-10, 13-23, 26, 29-31, 79-89 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 23004/006906) in view of Liu et al. (Clin. Cancer Res., 2014) and Cochrane et al. (Breast cancer research, 2014).
Lee et al. teaches a method of treating neoplasms, such as, breast cancer and prostate cancer, utilizing compounds of formula I:

    PNG
    media_image3.png
    215
    321
    media_image3.png
    Greyscale
 wherein
R1 is halide or OR12 (R12 is C1-7 alkyl);
R2 is OH or OR12 (R12 is acyl (R-C(O)- and R is C1-7 alkyl or C2-7 alkenyl));
X1 is O;
R3 is H;
R4 is H, halide, CF3 or OR28 (R28 is H or C1-7 alkyl);
R6 is halide, NO2, CF3 or OR29 (R29 is H or C1-7 alkyl); inclusive of 

    PNG
    media_image4.png
    149
    255
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    148
    262
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    152
    260
    media_image6.png
    Greyscale
 (see the entire article, especially page 2, line 15 – page 4, line 12; page 11, lines 27-28; page 17, lines 14-17; page 19, line 7 – page 21, line 15; Table 2).  Lee also teaches combination therapy (see for example, page 10, line 6 – page 11, line 2).

The instant claims differ from the reference by reciting the combination of niclosamide analogs and antiandrogen drugs such as bicalutamide, flutamide, 

However, 
Liu et al. teaches the combination of niclosamide:
    PNG
    media_image7.png
    165
    288
    media_image7.png
    Greyscale
and enzalutamide, an antiandrogen drug, for treatment of prostate cancer (see the entire article, especially Figure 6; page 3207, Niclosamide enhances enzalutamide treatment; page 3208, Discussion). Note: The reference teaches both in vitro and in vivo tumor growth inhibition (see page 3208, Discussion, 1st paragraph) and
Cochrane et al. teaches enzalutamide is useful in breast cancer (see the entire article, Abstract and Conclusion).

Based on the teachings of the use of antiandrogen drugs, such as, enzalutamide, in treating prostate cancer and breast cancer as evidenced by Liu and Cochrane, the combination of niclosamide analogs and antiandrogen drugs, such as, enzalutamide, for treatment of said cancers would have been obvious to one of skill in the pharmaceutical and medical arts.  Additionally, as recognized by MPEP § 2144.06(I):

    PNG
    media_image8.png
    325
    639
    media_image8.png
    Greyscale

Thus, the combination of the compounds as taught by Lee and Liu or Cochrane to treat prostate cancer or breast cancer would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
The instant claims also differ from the combination of references by reciting niclosamide analogs such as:

    PNG
    media_image9.png
    226
    621
    media_image9.png
    Greyscale
(see for example, instant claims 7, 10, 20, 23, 85 and 88).
As discussed above, Lee teaches niclosamide analogs and exemplifies 

    PNG
    media_image4.png
    149
    255
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    148
    262
    media_image5.png
    Greyscale
and  
    PNG
    media_image6.png
    152
    260
    media_image6.png
    Greyscale
 .  The references teaches an equivalence between NO2 (niclosamide) and CF3 (claimed compound 7) at R6 or OH (niclosamide) or Oacyl (wherein acyl is RC(O) and R is C2-7 alkenyl) -OC(O)CH-CH2 (claimed compound 31) at R2 or Cl (niclosamide) and H (claimed compound 11).  Therefore, modification of niclosamide by replacing the NO2 with CF3 with the production of claimed compound 7 and additionally replacing chlorine with hydrogen with the production of claimed compound 11 or replacing OH with -OC(O)CH-CH2 with the production of claimed compound 31 is rendered prima facie obvious.  The motivation is based on the teaching of Lee that the compounds would be useful anticancer agents.
	Therefore, the claimed invention is rendered prima facie obvious in view of the cited references and the skill of the ordinary artisan in the art at the time of the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BARBARA P BADIO/Primary Examiner, Art Unit 1628